Citation Nr: 1746727	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and major depression, and to include secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the case in September 2010, December 2012, and April 2016 for further development.

In a July 2005 rating decision, VA denied entitlement to service connection for an acquired psychiatric disorder; this decision is final.  Since this initial denial, VA has received new and material evidence to reopen the claim, including an August 2017 VA medical opinion by Dr. E. Knox.  38 C.F.R. § 3.156 (2016).

In September 2009, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In January 2010, the Veteran testified during a Board hearing before the undersigned at the RO.  Transcripts of both hearings are of record.  


FINDING OF FACT

The Veteran's major depression was aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Major depression was aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service disease, injury, or event; and (3) a link between the current disability and the in-service event.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

The Veteran is currently service-connected for sleep apnea, lumbar spondylosis, right and left knee degenerative joint disease, right foot plantar fasciitis with degenerative joint disease, left foot plantar fasciitis, tinnitus, fibrous dysplasia of the left superior lateral orbit, a left ear hearing loss, sinusitis, allergic rhinitis, and hemorrhoids.  

The Veteran is currently diagnosed with major depression, as evidenced by the December 2004 note by Dr. E. Freeman and August 2017 VA medical opinion by Dr. E. Knox.  

In the August 2017 VA medical opinion, Dr. Knox opined that it is at least as likely as not that the Veteran's major depression was worsened by his service connected disabilities.  Dr. Knox stated that there was a clear connection between chronic diseases, such as the Veteran's service connected disabilities, and depression.  Specifically, chronic illness and chronic pain, which the Veteran complained of, are factors in treatment resistance for major depression.  She noted that the Veteran had no family history of mental illness and that his decline in physical abilities and complaints of chronic pain pre-dated his depression.  She also noted that his non-service connected Parkinson's disease was diagnosed and motor vehicle accident occurred after he was diagnosed with depression.

While a VA physician in August 2015 opined that the appellant did not have a psychiatric disorder under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5), based on the foregoing the Board finds the evidence is in equipoise.  As such, the Board finds that the Veteran has a current diagnosis of major depression which was aggravated by his service-connected disabilities.  Hence, service connection for an acquired psychiatric disorder, to include major depression, is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

Entitlement to service connection for major depression is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


